PER CURIAM.
Petitioner is granted a belated appeal of the July 16, 2014, judgments and sentences in Santa Rosa County Circuit Court case numbers 13-001490-CFMXAX, 13-001543-CFMXAX and 14-000235-CFMXAX. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LEWIS, C.J., WOLF, and ROBERTS, JJ., concur.